Third District Court of Appeal
                                State of Florida

                           Opinion filed February 4, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-159
                           Lower Tribunal No. 12-7443
                              ________________


                             The State of Florida,
                                     Petitioner,

                                         vs.

                              Aaron Maldonado,
                                    Respondent.


     On Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, Dennis Murphy, Judge.

      Pamela Jo Bondi, Attorney General, and Robert Martinez Biswas, Assistant
Attorney General, for petitioner.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for respondent.


Before WELLS, LAGOA, and LOGUE, JJ.

      LAGOA, J.

      The State of Florida petitions this Court for the issuance of a writ of

certiorari quashing the trial court’s order denying the State’s motion to place the
Respondent, Aaron Maldonado, into custody. Because the trial court has not

rendered a written order, we dismiss this petition for lack of certiorari jurisdiction.

See Burns v. State, 906 So. 2d 351, 351 (Fla. 3d DCA 2005) (“[S]ince the trial

court has not rendered an order regarding the defendant's bond, and in fact has not

modified the defendant's pretrial release, we conclude that the certiorari

jurisdiction of this court has not been invoked.”); see also Owens v. State, 579 So.

2d 311, 312 (Fla. 1st DCA 1991) (district court of appeal did not have jurisdiction

absent signed, written order by trial court and transcript could not substitute for

written order); Fla. Citrus Comm’n v. Griffin, 249 So. 2d 42, 43 (Fla. 2d DCA

1971) (even if order on appeal was dictated into the record, but the trial judge did

not render a written order, the appeal must be dismissed for lack of jurisdiction).

      Petition dismissed.




                                          2